DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariyada (US 2013/0187248).
Regarding claim 1, Kariyada discloses, in FIG. 18 and in related text, a spintronic device, comprising:
a tunnel barrier (30); 
a hybrid storage layer on the tunnel barrier, wherein the hybrid storage layer comprises: 
a first magnetic layer (23), 
a spacer layer (22) provided on the first magnetic layer, and 
at least one further magnetic layer (lower Co layer in 21) on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer, wherein the at least one further magnetic layer comprises a Co layer; and 
a metal layer (Ru, Pt) on the hybrid storage layer (see Kariyada, [0063]-[0067], [0070], [0100]).
Regarding claim 3, Kariyada discloses wherein the metal layer (Ru, Pt) has a thickness (7.8) greater than 2 nm (see Kariyada, FIG. 18, [0063]).
Regarding claim 4, Kariyada discloses wherein the metal layer (Ru, Pt) comprises a metal selected from Ag, Au, Cu, Cr and Ru (see discussion on claim 1 above).
Regarding claim 5, Kariyada discloses wherein the metal layer (Ru, Pt) comprises Ru (see discussion on claim 1 above).
Regarding claim 6, Kariyada discloses wherein the at least one further magnetic layer (lower Co layer in 21) consists of the Co layer (see Kariyada, [0066]-[0067]).
Regarding claim 9, Kariyada discloses wherein the tunnel barrier (30) is formed on a lower fixed magnetic pinning layer (40) (see Kariyada, FIG. 18, [0068], [0070]).
Regarding claim 15, Kariyada discloses wherein the tunnel barrier (30) is an MgO-based layer (see Kariyada, [0064]).
Regarding claim 16, Kariyada discloses wherein the spintronic device comprises a single MgO-based layer (30) (see Kariyada, FIG. 18).
Regarding claim 17, Kariyada discloses wherein the spintronic device is a memory device configured as one of a spin torque transfer (STT) magnetic random access memory (MRAM) device a spin-orbit torque (SOT) MRAM device, or a magnetic racetrack memory device (see Kariyada, [0058], [0100]-[0103]).
Regarding claim 18, Kariyada discloses wherein the spacer layer (22, Ta) is a heavy metal layer or a heavy metal-transition metal alloy layer contacting the first magnetic layer (23) and the at least one further magnetic layer (lower Co layer in 21) (see Kariyada, FIG. 18).
Regarding claim 19, Kariyada discloses wherein the first magnetic layer (23) is a CoFeB layer or a FeB layer, and wherein the at least one further magnetic layer further comprises a second magnetic layer selected from the group consisting of a CoNi layer, a CoPt layer, a CoFe layer, or a CoPtCr layer (see Kariyada, FIG. 18, [0065], [0067]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Zhang (P. X. Zhang et al., Spin-orbit torque in a completely compensated synthetic antiferromagnet, PHYSICAL REVIEW B 97, 214403 (2018)).
Regarding claim 1, Guo discloses, in FIGS. 3-4 and in related text, a spintronic device comprising 
a tunnel barrier (6); 
a hybrid storage layer (7) on the tunnel barrier, wherein the hybrid storage layer comprises: a first magnetic layer (76), a spacer layer (75) provided on the first magnetic layer, and at least one further magnetic layer (74) on the spacer layer and exchange coupled to the first magnetic layer via the spacer layer; and 
a metal layer (8) on the hybrid storage layer (see Guo, [0028]-[0030]).
Guo discloses a synthetic antiferromagnetic stack of two ferromagnetic layers CoFe (74) and CoFe (70) antiferromagnetically coupled by Ru layer (72) (see Guo, FIG. 4, [0029]).
Guo does not explicitly the ferromagnetic layers in the synthetic antiferromagnetic stack includes Co layer. Guo does not explicitly disclose wherein the at least one further magnetic layer comprises a Co layer.
Zhang teaches a synthetic antiferromagnetic stack including Co ferromagnetic layers (see Zhang, Abstract, FIG. 1(a)). Thus Zhang teaches wherein the at least one further magnetic layer comprises a Co layer.
Guo and Zhang are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the features of Zhang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to include wherein the at least one further magnetic layer comprises a Co layer, as taught by Zhang, in order to obtain negligible stray fields (see Zhang, III. RESULTS AND DISCUSSION), and because it is simple substitution of one known element for another to obtain predictable results (synthetic antiferromagnetic stack) (see MPEP § 2143).
Regarding claim 2, Guo in view of Zhang teaches the device of claim 1.
Guo discloses wherein the metal layer (8) is configured to decouple the hybrid storage layer (7) from a fixed magnetic layer (9) that is on top of the metal layer (see Guo, [0030]: metal layer 8 is non-magnetic and physically separate free layer 7 from pinned layer 9).
Regarding claim 3, Guo in view of Zhang teaches the device of claim  1.
Guo discloses wherein the metal layer (8) has a thickness greater than 2 nm (see Guo, [0032]-[0033], [0039]).
Regarding claim 4, Guo in view of Zhang teaches the device of claim 1.
Guo discloses wherein the metal layer (8) comprises a metal selected from Ag, Au, Cu, Cr and Ru (see Guo, [0030]).
Regarding claim 6, Guo in view of Zhang teaches the device of claim 1.
Zhang teaches wherein the at least one further magnetic layer (one of the Co layers in FIG. 1(a) of Zhang) consists of the Co layer (see Zhang, FIG. 1(a)), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Guo in view of Zhang teaches the device of claim  1.
Zhang teaches wherein the at least one further magnetic layer comprises: a second magnetic layer (Co layer below Ru layer); an antiferromagnetic coupling layer (Ru layer) on the second magnetic layer; and a third magnetic layer (Co layer above Ru layer) that is antiferromagnetically coupled to the second magnetic layer, wherein the second magnetic layer or the third magnetic layer comprises the Co layer (see Zhang, Abstract, FIG. 1(a)), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Guo in view of Zhang teaches the device of claim  1.
Guo discloses an upper fixed magnetic pinning layer (9) arranged over the metal layer (8) (see Guo, FIG. 3, [0030]).
Regarding claim 9, Guo in view of Zhang teaches the device of claim  1.
Guo discloses wherein the tunnel barrier (6) is formed on a lower fixed magnetic pinning layer (5) (see Guo, FIG. 3, [0027]-[0028]).
Regarding claim 11, Guo in view of Zhang teaches the device of claim  1.
Guo discloses an upper magnetic layer (9) on the metal layer (8) (see Guo, FIG. 3, [0030]).
Regarding claim 12, Guo in view of Zhang teaches the device of claim 11.
Guo discloses the upper magnetic layer (9, CoFe)) comprises Co (see Guo, [0031]-[0033]).
Zhang teaches an upper most one of the at least one further magnetic layer (one of Co layers in FIG. 1(a)) comprises Co (see Zhang, Abstract, FIG. 1(a)),  with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 14, Guo in view of Zhang teaches the device of claim 11.
Guo discloses wherein the upper magnetic layer (9) is further exchange coupled to an upper fixed magnetic layer (11), thereby forming an upper fixed magnetic pinning layer (see Guo, [0005], [0031]).
Regarding claim 15, Guo in view of Zhang teaches the device of claim 1.
Guo discloses wherein the tunnel barrier (6) is an MgO- based layer (see Guo, [0028]).
Regarding claim 16, Guo in view of Zhang teaches the device of claim 1.
Guo discloses wherein the spintronic device (layers 6, 7 and 8) comprises a single MgO-based layer (6) (see Guo, FIGS. 3-4, [0028]-[0030]).
Regarding claim 17, Guo in view of Zhang teaches the device of claim 1.
Guo discloses wherein the spintronic device is a memory device configured as one of a spin torque transfer (STT) magnetic random access memory (MRAM) device a spin-orbit torque (SOT) MRAM device, or a magnetic racetrack memory device (see Guo, [0026]).
Regarding claim 18, Guo in view of Zhang teaches the device of claim 1.
Guo disclose wherein the spacer layer (75) is a heavy metal layer or a heavy metal-transition metal alloy layer contacting the first magnetic layer and the at least one further magnetic layer (see Guo, [0029]: spacer layer 75 includes Ta, Zr or Hf).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhang, and further in view of Kan (US 2017/0077387).
Regarding claim 10, Guo in view of Zhang teaches the device of claim 8.
Guo discloses a lower fixed magnetic pinning layer (5) on which the tunnel barrier (6) is formed (see Guo, FIG. 3, [0027]-[0028]).
Guo discloses the hybrid storage layer (see discussion on claim 1 above).
Guo does not explicitly disclose wherein each of the lower and upper magnetic pinning layers is configured to apply a spin torque to the storage layer.
Kan teaches wherein each of the lower and upper magnetic pinning layers (808, 812) is configured to apply a spin torque to the storage layer (814) (see Kan, FIG. 8, [0050]).
Guo and Kan are analogous art because they both are directed to spintronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the features of Kan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to include wherein each of the lower and upper magnetic pinning layers is configured to apply a spin torque to the storage layer, as taught by Kan, in order to write data to the device (see Kan, [0050]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zhang, and further in view of Huai (US 7,663,848).
Regarding claim 20, Guo in view of Zhang teaches the device of claim 19.
Guo discloses the first magnetic layer (see discussion on claim 1 above). 
Guo does not explicitly disclose wherein the first magnetic layer has one of (100) and (111) crystallographic orientations, and wherein the second magnetic layer has the other of the (100) and (111) crystallographic orientations.
Huai teaches wherein the first magnetic layer (132) has one of (100) and (111) crystallographic orientations, and wherein the second magnetic layer (136) has the other of the (100) and (111) crystallographic orientations (see Huai, FIG. 2, column 6, lines 19-22: orientation (002) is equivalent to orientation (100) since both orientations have non-zero component on only one unit axis of a unit cell).
Guo and Huai are analogous art because they both are directed to spintronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the features of Huai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to include wherein the first magnetic layer has one of (100) and (111) crystallographic orientations, and wherein the second magnetic layer has the other of the (100) and (111) crystallographic orientations, as taught by Huai, in order to provide texture reconstruction and maintain high magnetoresistance while providing better soft magnetic performance (see Huai, column 5, line 61 to column 6, line 4).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records, individually or in combination, do not disclose nor teach “wherein the uppermost one of the at least one further magnetic layer and the upper magnetic layer have the same composition” in combination with other limitations as recited in claim 13.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811